UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ___________________________________________
 YASEEN TRAYNOR, on behalf of himself and all
 others similarly situated,                      Electronically Filed
                             Plaintiffs,
                 - against –                     Civil Action No. 19-cv-03021

 THE HEREAFTER, INC. D/B/A AREAWARE,
 INC.,

                         Defendant.
 ___________________________________________




                 DEFENDANT’S MEMORANDUM OF LAW
 IN OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS WITHOUT PREJUDICE
                   PUSUANT TO FED. R. CIV. P. 41(a)(2)




                                           SABETY + ASSOCIATES PLLC
                                           733 Third Avenue, 15th Floor
                                           New York, NY 10017
                                           Tel: 212.481.8686
                                           Fax: 646.349.2782
                                           ted@sabety.net
                                           Counsel for Defendant
July 26, 2019




                                       i
                                         TABLE OF CONTENTS
PRELIMINARY STATEMENT .................................................................................................1

ARGUMENT ..............................................................................................................................1

I.        The Motion Must be Denied because Plaintiff Was Not Diligent in Bringing its Motion to
          Dismiss, Acted with Undue Vexatiousness and Did not Give an Adequate Explanation
          for the need to Dismiss. ...................................................................................................1

II.       The Court must Decide Whether Costs are Awarded when Deciding Defendant’s Motion
          for Sanction and Attorney’s Fees, not Plaintiff’s Motion to Dismiss. ...............................4

CONCLUSION ...........................................................................................................................5




                                                                   ii
                                      PRELIMINARY STATEMENT


            Defendant The Hereafter, Inc. d/b/a Areaware, Inc. (hereinafter “Areaware”) through its

     attorney, hereby brings its opposition to Plaintiff’s Motion to Dismiss Without Prejudice.



            Plaintiff’s Motion is that the Court Dismiss Plaintiff’s Class-Action Complaint “without

     prejudice” and “without costs.” While Defendant too has a “Motion to Dismiss”, Defendant

     seeks that the Complaint be dismissed with prejudice. Dkt.8. In addition, Defendant has filed a

     Motion for Sanction and Attorney’s Fees. Dkt. 19. Therefore, Defendant opposes Plaintiff’s

     Motion to Dismiss without Prejudice and without Costs.

                                                ARGUMENT


I.          The Motion Must be Denied because Plaintiff Was Not Diligent in Bringing its

            Motion to Dismiss, Acted with Undue Vexatiousness and Did not Give an Adequate

            Explanation for the need to Dismiss.


            “Voluntary dismissal without prejudice is thus not a matter of right. Factors relevant to

     the consideration of a motion to dismiss without prejudice include the plaintiff's diligence in

     bringing the motion; any ‘undue vexatiousness’ on plaintiff's part; the extent to which the suit

     has progressed, including the defendant's effort and expense in preparation for trial; the

     duplicative expense of re-litigation; and the adequacy of plaintiff's explanation for the need to

     dismiss." Zagano v. Fordham University, 900 F.2d 12, 14 (2d Cir. 1990). Plaintiff’s conduct in

     this case leans toward denying Plaintiff’s motion.
         First, it is evident that Plaintiff has not been diligent in bringing its motion As set forth in

Defendant’s Motion for Sanction and Attorney’s Fees under FRCP 11, Dkt. 19, Plaintiff and his

counsel did not conduct any pre-suit investigation in this case prior to filing its Class Action

Complaint and conducted this litigation in a manner to drag out the inevitable in order to get

“money on the table in order to push my client.” Dkt. 19, Exhibit D. Indeed, two weeks after

Defendant filed its Motion to Dismiss and Motion to Stay Discovery, Plaintiff sought a further

two week extension of time to file its opposition papers. Dkt. 12. The Court granted this

extension to July 17, 2019. Dkt 14.           Plaintiff’s attorney then admitted to Defendant, prior to

filing its papers that, “... I am not sure how we could have proven liability yet....” (emphasis

added) 1. Dkt. 19, Exhibit A. This is rather shocking given that the entire case is about a “public

accommodation”, that is, the operation of a publicly available Website. As discussed in

Defendant’s Motion for Sanction and Attorney’s Fees, in this case, discovery was not necessary

to establish the factual basis of Plaintiff’s allegations. Further, Plaintiff’s attorney stated that he

wanted “money on the table” in order to withdraw the case 2 that Plaintiff now seeks to dismiss.

Dkt. 19, Exhibit D. Subsequent to Plaintiff’s demand, Plaintiff’s attorney missed its deadline to

file opposition papers. Thereafter, on July 18, 2019, the Court issued an order directing the

parties to jointly conduct a demonstration to test the accessibility of Defendant’s website,

www.areaware.com, and any alleged defects, prior to the July 31, 2019 date for oral argument of

Defendant’s motions. Dkt. 16. Defendant’s attorney contacted Plaintiff’s attorney on July 19,



1
  . The attorney’s statement is offered as evidence of attorney’s conduct in this case. See Federal Rules of Evidence
Rule 408(b)(“Exceptions. The court may admit this evidence for another purpose, such as proving a witness’s bias
or prejudice, negating a contention of undue delay, or proving an effort to obstruct a criminal investigation or
prosecution.”) Here, the statement is not being used to “prove or disprove the validity or amount of a disputed claim
or to impeach by a prior inconsistent statement or a contradiction” – it is used for the purpose of demonstrating
attorney misconduct.
2
   Id.


                                                         2
2019, proposing that the parties meet on July 29 or July 30 at Defendant’s attorney’s office in

New York City in order to conduct this demonstration. Dkt. 19, Exhibit C. Plaintiff’s attorney

did not respond – instead, on July 22, 2019, Plaintiff filed its Motion to Dismiss Without

Prejudice and Without Costs. Dkt. 18. In other words, more than four weeks after being

confronted with the Declaration of Friebe that presented documentary evidence that contradicted

the Complaint —a component of the Rule 11 warning letter sent on June 19, 2019, and also a

component of Defendant’s Motion to Dismiss--Plaintiff finally folded its case only when the

Court ordered that some factual basis for it be demonstrated. Dkt. 18.     Therefore, Plaintiff has

not been diligent in bringing its voluntary Motion to Dismiss. Furthermore, Plaintiff did not

explain its reasons for bringing its voluntary Motion to Dismiss, which also weighs against

granting the voluntary Motion to Dismiss without prejudice and without costs. Zagano v.

Fordham University, 900 F.2d 12, 14 (2d Cir. 1990). Therefore, the Court must find that these

two factors under Zagano weigh against the Plaintiff.



       Second, Defendant’s attorney served Plaintiff’s attorney with its Rule 11 warning letter

with the proposed Motion for Sanctions and Attorney’s Fees on June 19, 2019.        Yet Plaintiff’s

attorney filed this Motion to Dismiss only after the Court ordered that the Plaintiff demonstrate

at least some defect in the Defendant’s Website. Dkt. 16. It is abundantly clear that Plaintiff and

Plaintiff’s counsel knew all along that it did not have any evidentiary support for its claims, and

has been using the court system to extract money from website operators,-- to get “money on the

table in order to push my client” to withdraw the case without presenting any factual basis for

bringing the class-action lawsuit. Dkt. 19, Exhibit D. This further indicates that Plaintiff acted

with vexatiousness.



                                                 3
             It is evident that Complaint is without merit. The Plaintiff has failed to produce any

      factual basis for its Complaint nor present any paper to oppose Defendant’s Motion to Dismiss.

      Dkt. 8. The Complaint has a frivolous, defective pleading. (See Defendant’s Motion to Dismiss,

      Dkt. 8). Furthermore, the Zagano factors weigh against Plaintiff. In addition to failing to

      present any evidence in support of its Complaint, Plaintiff has failed to indicate why it is entitled

      to dismiss this case without prejudice. Therefore, Plaintiff’s Motion to Dismiss must be denied.

      Rather this case must be dismissed with sanction and attorney’s fees for the reasons provided in

      the Defendant’s Motion to Dismiss and Defendant’s Motion for Sanction and Attorney’s Fees.

      Dkt. 8, 20.

II.          The Court must Decide Whether Costs are Awarded when Deciding Defendant’s

             Motion for Sanction and Attorney’s Fees, not Plaintiff’s Motion to Dismiss.


      Plaintiff’s Motion to Dismiss without Costs is inappropriate in this case, because there is a

      pending Motion for Sanctions under Rule 11 of the Fed. R. Civ. Pro. Dkt. 19. Rather than

      comply with the Court’s order to meet with Defendant and demonstrate “defects” in Defendant’s

      Website in preparation for oral argument on July 31, 2019, Plaintiff’s counsel simply filed its

      voluntary Motion to Dismiss “without costs.” Dkt. 18. Plaintiff’s voluntary Motion to Dismiss

      without costs is a litigation trick to avoid sanctions and paying attorney’s fees for having brought

      what turns out to be a frivolous case brought in bad faith. Sanction and attorney fees are exactly

      what Defendant deserves, as further argued in Defendant’s pending Motion for Sanction and

      Attorney’s Fees. Dkt. 19. This Court must deny Plaintiff’s Motion to Dismiss with regard to

      “without costs” and instead decide whether to award costs in this frivolous class-action case

      when deciding Defendant’s pending Motion for Sanction and Attorney’s Fees. DKT. 19

                                                        4
                                        CONCLUSION


              For the foregoing reasons provided above and for the reasons provided in

Defendant’s Motion for Sanction and Attorney Fees, Defendant requests that the Court deny

Plaintiff’s Voluntary Motion to Dismiss this case without prejudice and without costs.


   Dated: July 26, 2019

                                            Respectfully submitted,



                                            SABETY + ASSOCIATES PLLC



                                            By: ___/ts/______________________

                                                  Theodore Sabety
                                            733 Third Avenue, 15th Floor
                                            New York, New York 10017
                                            Tel: 212.481.8686
                                            Fax: 646.349.2782
                                            ted@sabety.net
                                            Counsel for Defendant




                                                5
                                CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on July 26, 2019 he served a copy of the foregoing

document on all attorneys of record by causing them to be issued through the Court’s Electronic

Case Filing System in accordance with Fed. R. Civ. P. 5 and the S.D.N.Y. Local Rules.




                                            s/Theodore Sabety

                                            Theodore Sabety




                                               6
